FORM OF

PULASKI FINANCIAL CORP.

2002 STOCK OPTION PLAN

INCENTIVE STOCK OPTION AWARD AGREEMENT

 

Name of Participant:    __________________________________

Number of Shares

Subject to the Option Award:

  

 

________ shares of Pulaski Financial Corp common stock (“Common Stock”)

Date of Grant:                        , 200   Exercise Price:   
$                 Term of Option:    The term of this Incentive Stock Option
shall be 10 years commencing on the Date of Grant Vesting Schedule:    Subject
to the limitations of this Award Agreement, this Incentive Stock Option Award
shall vest or become exercisable in installments according to the following
schedule:     

Installment

--------------------------------------------------------------------------------

  

Vesting Date

--------------------------------------------------------------------------------

    

__________ shares

__________ shares

__________ shares

__________ shares

  

                    , 200  

                    , 200  

                    , 200  

                    , 200  

     Except as provided below, an installment shall not become exercisable on
the otherwise applicable vesting date if you terminate employment prior to such
vesting date.

Acceleration of Vesting

in the Event of a

Change in Control:

  

 

 

If a Change in Control occurs, all Incentive Stock Options you hold as of the
date of the Change in Control shall immediately become exercisable and shall
remain exercisable until the expiration of the term of this Incentive Stock
Option, regardless of termination of employment. Any Option originally
designated as an incentive Stock Option shall be treated as a Non-Statutory
Stock Option if exercised more than three (3) months following the end of your
employment.



--------------------------------------------------------------------------------

Payment of Exercise Price:    The Exercise Price may be paid in cash or, if
permitted by the Committee: (1) Common Stock having a Fair Market Value on the
exercise date equal to the total Exercise Price; (2) any combination of cash or
Common Stock; or (3) a cashless exercise with a qualified broker-dealer.

Effect of Termination of

Employment because of:

    

(a)    Death or Disability:

   Unless otherwise determined by the Committee, if you die or become disabled,
all Options you had at the time you died or become disabled will immediately
vest and remain exercisable for a period of two (2) years following the
termination of employment, or, if sooner, until the expiration of the term of
the Option. Any Option originally designated as an Incentive Stock Option will
be treated as a Non-Statutory Stock Option if exercised more than one (1) year
following the end of your employment.

(b)    Cause:

   Unless otherwise determined by the Committee, if you are dismissed with
Cause, all vested and unvested Options you had on the date you were terminated
will immediately and automatically be cancelled as of the date of your
termination and may not be exercised.

(c)    Termination

         Without Cause:

  

 

Unless otherwise determined by the Committee, if you are dismissed without
Cause, or you resign at the written request of the Bank or the Company, all
unvested Options you has on the date you were termination will immediately and
automatically be cancelled as of the date of your termination and may not be
exercised. Vested Options may be exercised within 90 days of the termination
date but only to the extent such Options were vested and could have been
exercised on the Termination Date.

(d)    Retirement:

   Unless otherwise determined by the Committee, if you retire, all vested
Options you had on the date you retired may be exercised at any time within one
(1) year after you retired but only to the extent that the Options could have
been exercised on the day before

 

2



--------------------------------------------------------------------------------

     you retired. Any Option will be treated as a Non-Statutory Stock Option if
exercised more than three (3) months after the date you retired.

(e)    Voluntary Resignation:

   Unless otherwise determined by the Committee, if you voluntary resign your
position from the Bank or the Company, all unvested Options you had will be
canceled as of the date you resigned. Vested Options may be exercised within 90
days of the date you resigned, but only to the extent such Options were vested
and could have been exercised on the date of resignation if effective. Voting:
   You have no rights as a shareholder with respect to any shares of Common
Stock covered by this Incentive Stock Option Award until the date of issuance of
a stock certificate for the Common Stock following exercise of all or some part
of this Incentive Stock Option. Distribution:    Shares of Common Stock subject
to this Incentive Stock Option Award will be distributed as soon as practicable
following exercise. Designation of Beneficiary:    You may designate, in
writing, a beneficiary to receive any Award you are entitled to under the
Incentive Stock Option Award if you die. If a beneficiary is not designated, the
Award will become part of your estate. Non-Transferability:    You cannot
transfer Incentive Stick Options other than by will or the laws of descent and
distribution.

Incentive Stock Option

Holding Period:

  

 

You hereby acknowledge that in order to receive Incentive Stock Option tax
treatment under Section 422 of the Code, you may not dispose of shares acquired
under this Incentive Stock Option Award (i) for two (2) years from the date of
grant and (ii) for one (1) year after the date of exercise. In accordance with
Section 10(e) of the Plan, you must notify the Committee of any early
disposition of Common Stock under Incentive Stock Option Award (i.e., a
“disqualifying disposition”).

 

3



--------------------------------------------------------------------------------

Plan Governs:    Notwithstanding anything in this Incentive Stock Option Award
Agreement to the contrary, the terms of this Incentive Stock Option Award
Agreement shall be subject to the terms and conditions of the Plan, a copy of
which may be obtained from the Corporate Secretary of the Company. This
Incentive Stock Option Award Agreement is subject to all interpretations,
amendments, rules and regulations promulgated by the Committee from time to time
pursuant to the Plan. Any capitalized terms not otherwise defined in this
agreement shall have the meaning given such terms in the Plan.      Neither the
Plan not this Award Agreement create any right on the part of any individual to
continue in the employ of Pulaski Financial Corp or any affiliate or Pulaski
Financial Corp.

 

4



--------------------------------------------------------------------------------

You hereby acknowledge that all decisions, determinations and interpretations of
the Board of Directors, or of the Committee thereof, in response of the Plan
and/or this Incentive Stock Option Award Agreement are final and conclusive.

 

IN WITNESS WHEREOF, PULASKI FINANCIAL CORP. has caused this Incentive Stock
Option Award Agreement to be executed, and said Participant has hereunto set his
hand as of the      day of                     , 200    .

 

PULASKI FINANCIAL CORP.

By:        

For the Committee

   

Administering the Plan

PARTICIPANT

By:    

 

5



--------------------------------------------------------------------------------

 

ADDENDUM TO THE

PULASKI FINANCIAL CORP. 2002 STOCK OPTION PLAN

INCENTIVE STOCK OPTION AWARD AGREEMENT

 

WHEREAS, the Board of Directors of Pulaski Financial Corp. (the “Company”) has
approved and shareholders have adopted the Pulaski Financial Corp. 2002 Stock
Option Plan (the “Plan”); and

 

WHEREAS, pursuant to the terms of the Plan, the committee administering the Plan
(the “Committee”) has the authority to award stock options to employees,
officers and directors; and

 

WHEREAS, on                 , 200    , the Committee granted you an incentive
stock option for                      shares of Company common stock at an
exercise price of $           per share; and

 

WHEREAS, on June 18, 2003, the Board of Directors declared a 2-for-1 stock split
for shareholders of record on July 7, 2003; and

 

WHEREAS, Section 8 of the Plan provides that the Committee has the authority to
make adjustments to previously granted stock options in the event of a stock
split.

 

NOW, THEREFORE, this Committee hereby amends your Incentive Stock Option Award
granted on                 , 200     in accordance with terms of the Plan by
adjusting your exercise price to $           per share and the number of shares
of Company common stock to              shares for that portion of your option
grant which remains unexercised.

 

            PULAKI FINANCIAL CORP. Date:           By:                    

For the Committee

            OPTIONEE Date:           By:    

 

6